De Courcy, J.
The plaintiff was a passenger, and was injured by reason of a collision between the car in which he was riding and a hose wagon that was responding to a still alarm for a fire. The only question in controversy is whether there was evidence to warrant the jury in finding that the collision resulted from the motorman’s negligence. Admittedly it does not avail the defendant that negligence on the part of the driver of the hose wagon may have concurred in causing the plaintiff’s injury. Feneff v. Boston & Maine Railroad, 196 Mass. 575.
The collision occurred on Boston Street in the city of Lynn,. where its southerly line intersects the westerly line of Independence Square at substantially a right angle. On this corner was erected a three story building, known as the Quinn Block, which extended fifty-seven feet on the street and thirty-two feet on the square. There was evidence from which the jury could find that on a fair though windy Sunday afternoon in October, the hose wagon was driven at a high rate of speed along the westerly side of Independence Square toward Boston Street, with its loud bell ringing continuously; that as the car proceeded easterly along Boston Street the Quinn Block prevented the motorman from seeing into Independence Square until his car almost reached the corner; that he approached this dangerous corner at a speed of twelve: miles an hour, without sounding a warning gong; and that he *182neither heard nor saw the approaching hose wagon until it was close upon him and his attention had been directed to it by one of the passengers in the vestibule. This evidence, if believed, warranted the jury in finding that the collision resulted from the motorman’s failure to exercise the high degree of care he owed to his passengers to avoid exposing them to a danger from which he could not extricate them in safety. It is the case of a collision between an electric car and a wagon at intersecting streets, where the issue of the motorman’s negligence is generally one of fact for the jury. Doherty v. Boston & Northern Street Railway, 207 Mass. 27.

Exceptions overruled.